Title: From John Adams to the President of the Congress, No. 10, 27 February 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Paris February 27th. 1780
     
     No. 10.
     There are so many Gentleman of Rank going out to America, that there can be no doubt Congress will be fully informed of the State of public Affairs.
     Mr. Lee, Mr. Izard, the Marquiss de la Fayette, Mr. Wharton, and many others, are going by different Vessels.
     Besides these Monsieur de L’Etombe, who is appointed Consul General of France for the Northern District of America, as Mr. Holker is for the middle, and I have not yet learned who for the Southern, will go soon.
     There is an Armament preparing with the greatest Expedition at Brest, which is to be commanded by Monsieur de Ternay, and to consist of eight or ten Ships of the Line and Frigates. Six of the Line and several Frigates, as it is said, perhaps it is not yet certain nor determined, exactly how many of either, with several thousand Men, all Numbers are mentioned from six to ten thousands, under the General Officers, de la Rochambeau and Jaucourt. Whether this Force is destined to the Continent or the West Indies, Time will discover, at present it ought not to be known.
     
     On the other Hand, I see a Paragraph in a London Paper of the sixteenth of this Month, that the Thunderer, Torbay, Ramilies, Royal Oak, Triumph, and Egmont, are ordered for the West Indies under Captain Walsingham, the Southampton, St. Albans and Winchelsea, which were talked of to go with him, are found unfit for Service, and in so bad a Condition as to be ordered to be paid off.
     Thus the French are likely to be drawn into the American Seas in sufficient force, where they have great Advantages in carrying on the War. It is much to be wished that the Spaniards could be drawn into the same Field of Battle, for Gibralter must be taken in America, if ever.
     There are some Persons, however, who think, that the English will avenge the French, the Spaniards, and above all the Americans, upon one another, and it is certain that Parties in England are working up to a Crisis. The Petitions of the Counties, their numerous Committees of Correspondence, their Hints of Associations have most certainly alarmed the King and his Ministers to a great degree—to such a degree, that for some Time their Conduct was equivocal, giving Hopes at Times to the People, that the Crown would favour the desired Reformation, in the Expenditure of Money. But upon the News of Rodney’s Success, they grew bolder, and determined, to exert all the Authority of the Crown, to suppress the Meetings of the People. Accordingly the Cry, of Faction, Sedition and Rebellion was set up in Parliament by the Majority, and the King was advised to dismiss those Lieutenants of Counties, who had favoured the Meetings of the People, Advice which he has certainly taken.
     This is a decisive Measure. It will either discourage, and suppress these Meetings, Petitions, Correspondences and Associations altogether; or it will give them greater Force.
     By a Debate in the House of Commons on the fourteenth of this Month, one would think that the Nation was really at the Brink of a Civil War. Yet I confess, I cannot think that there are any Characters at present, in whom the Nation have sufficient Confidence, to venture themselves any Lengths under their Guidance. And I believe that this spirited Conduct of the King, will defeat the Measures of the Counties, unless indeed in the Course of the next Campaign, his Arms, especially by Sea, should meet with any signal Defeat, which would re-animate perhaps, the People.
     But, even supposing the People go on, and succeed so far as to effect a Change in the Ministry: the Question is, whether this would be an Advantage to Us or our Allies? I am myself, very far from being convinced that it would. There are none, of the principal Leaders of the People, that avow any fixed Principle, that We can depend upon. None that avow a design of acknowledging our Independence or even of making Peace.
     By Letters I have recieved from Brussels and Holland since my Arrival, I am told that the late desperate Step of the English in seizing the Dutch Ships, has made a great Change in the Minds of the People there, and the Government too, in our Favour. Even the Prince, declares that he has been decieved by the English, and that he will promote unlimited Convoys: that an American Minister is much wished for, who, altho’ he might not be yet publickly recieved, would be able to do as much Good as if he was: that Money might be borrowed there, by such a Minister directly from Congress applying directly to solid Dutch Houses. I hope every Hour to hear of Mr. Laurens’s arrival.
     I have subscribed for the English Papers, but have not yet recieved any, which I am sorry for, because I can get none to inclose. As fast as they come to me I will send them. I have the Honour to inclose another Mercure de France, and to be, with the most perfect Attachment, Sir, your most obedient and most humble Servant.
     
      John Adams
     
    